Case: 2:21-mj-00022-EPD Doc #: 1 Filed: 01/15/21 Page: 1 of 5 PAGEID #: 1

AOO) (Rev TIED) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

Southern District of

United States of America

Mi

Annette Lashae GRAVES

Defendant(s)

Ohio |

 

Case No, ae toll: nM 4 ng

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of
Southern District of

Code Section

Title 21 USC Section 846, Title 21
USC Section 841 (CICA GIDC)

Tithe 21 USC Section 846, Title 21
USC Section 841 (a)(1)(AIQ)

01/13/2021

in the county of Franklin in the

Ohio . the defendant(s) violated:

Offense Description

Conspiracy to Possess and Distribute more than 5000 grams of a mixture and a substance

containing cocaine

Conspiracy to Possess and Distribute more than 1000 grams of a mixture and a substance

containing heroin

This criminal complaint is based on these facts:

See Attached Affidavit

(J Continued on the attached sheet.

Sworn to before me and signed in my presence. By video

Date: January 15, 2021

City and state; © Newark Ohio

         

Sud

C Complainan

DEA Sea sem hanass Cadogan

Proved name and rile

 
Case: 2:21-mj-00022-EPD Doc #: 1 Filed: 01/15/21 Page: 2 of 5 PAGEID #: 2

AFFIDAVIT
1, Christopher Cadogan, having been duly sworn, state the following:

INTRODUCTION

1. Your Affiant is a Special Agent with the Drug Enforcement Administration (DEA) and
has been so employed for approximately twenty-four years. | am currently assigned to Group Four
of the DEA’s Columbus District Office. This group is currently comprised of narcotics
investigators from the DEA and the Columbus Police Department. Group Four was designed, in
part, to target individuals and groups involved in the manufacture and distribution of
methamphetamine, cocaine, heroin, and fentanyl in Franklin County, Ohio. Prior to being
employed by the DEA, I was employed for approximately two and one-half years as a Border
Patrol Agent. As a Border Patrol Agent | was cross-designated to make federal arrests of
individuals in violation of Title 21 of the United States Code. For more than twenty-six years, |
have had the authority to make federal drug arrests.

2. As a DEA Special Agent, Your Affiant has participated in hundreds of narcotics
investigations involving various types of controlled substances. I have received substantive
advanced training pertaining to the investigation of various crimes which arise from narcotics
trafficking, including money laundering, the use of interstate transportation in the furtherance of
narcotics trafficking, the use of the United States Postal Service facilities in furtherance of
narcotics trafficking, and the use of telecommunications facilities in the furtherance of narcotics
trafficking. I have participated in investigations involving the purchase of controlled substances
from suspected narcotics traffickers using both undercover narcotics investigators and confidential
sources, I have participated in the drafting and execution of search warrants for narcotics, proceeds
from the sale of narcotics, documentary evidence of narcotics trafficking, and for the
telecommunications devices used by narcotics traffickers. I have conducted surveillances in
connection with narcotics investigations. I have authored five affidavits supporting federal wire
and electronic intercepts of known and suspected narcotics traffickers.

3. Through the course of these investigations, I have personally interviewed confidential
sources, and other persons, involved in the distribution of illegal narcotics. [ have also interviewed
persons arrested for the distribution of illegal narcotics. 1 have spoken with more experienced
narcotics investigators with whom I have worked concerning the practices of narcotics traffickers
and the best investigative methods to use when conducting investigations of narcotics trafficking
organizations. Through the course of my investigations and through my conversations with more
experienced narcotics investigators, | have become familiar with the methods and means utilized
by persons who participate in the illegal distribution of contfolled substances.

PURPOSE OF AFFIDAVIT

4. This affidavit is made in support of an application for a federal arrest warrant and
criminal complaint against Christopher WASHINGTON and Annette Lashac GRAVES for
conspiring with others, both known and unknown, to possess with the intent to distribute 5000
grams or more of a mixture and a substance containing cocaine, a schedule II controlled

]
Case: 2:21-mj-00022-EPD Doc #: 1 Filed: 01/15/21 Page: 3 of 5 PAGEID #: 3

substance, in violation of Title 21 846 and Title U.S.C. § 841 (a)(1) (A)(ii)(II), and for
conspiring with others, both known and unknown, to possess with the intent to distribute 1000
grams or more of a mixture and a substance containing heroin, a schedule I controlled
substance, in violation of Title 21 846 and Title U.S.C. § 841 (a)(1)(A)(i). In addition,
WASHINGTON knowingly and intentionally possessed with intent to distribute approximately
200 grams of a mixture and a substance containing cocaine. My knowledge of this investigation
is based upon my own personal observations, as well as the observation and investigation
conducted by other law enforcement officers knowledgeable of the facts and circumstances
involved in the subject investigation. | have not included in this Affidavit all the facts known to
me, but only that information sufficient to establish probable cause to believe that Christopher
WASHINGTON and Annette Lashae GRAVES committed violations of Title 21 846 and Title
U.S.C. § 841 (a)(1)(A)(ii)(IN), Title 21 846, and Title U.S.C. § 841 (a)(1)(A)(i), and WASHING
TON committed a violations of Title U .S.C. § 841 (a)( I).

SUMMARY OF PROBABLE CAUSE

 

5. On January 13, 2021, at approximately 1:44 p.m., Texas DPS Trooper Danny Nunez
Stopped a gray Ford Expedition, bearing California license plate 6ACF918, for expired
registration. The vehicle was driven by Annette Lashae GRAVES. She was the sole occupant of
the vehicle. The vehicle was registered to Christopher WASHINGTON.

6. Pursuant to a consent search of the Ford Expedition, Trooper Nunez subsequently
discovered approximately 6640.7 gross grams of suspected cocaine and 2312.3 gross grams of
suspected heroin inside the center console.

7. DEA Special Agent (SA) Christopher Brown conducted presumptive field tests on samples
taken from the suspected cocaine and heroin. The samples subsequently tested positive for the
presence of cocaine and heroin respectively.

8. GRAVES was arrested and advised of her rights as they pertain to the Miranda Decision.
GRAVES agreed to waive her rights and speak with investigators.

9, According to GRAVES, she was being paid $1,500.00 by her boyfriend to transport a
shipment of illicit drugs to her boyfriend’s house located at 1389 Republic Avenue in Columbus,
Ohio. According to GRAVES, her boyfriend was Christopher WASHINGTON. A computer
records check identified WASHINGTON as Christopher M. WASHINGTON. WASHINGTON
has a prior arrest in Ohio for assault. According to GRAVES, WASHINGTON obtained the drugs
from unknown individuals in California.

10. According to GRAVES, this was the third time that she had been paid to transport drugs
by WASHINGTON.

11. GRAVES agreed to assist the DEA in conducting a controlled delivery of the cocaine and
heroin to WASHINGTON in Columbus, Ohio.
Case: 2:21-mj-00022-EPD Doc #: 1 Filed: 01/15/21 Page: 4 of 5 PAGEID #: 4

12. DEA special agents and task force officers assigned to the Amarillo Post of Duty
transported the cocaine and the heroin seized from the Expedition, the Expedition, and GRAVES
herself to the outskirts of Columbus, Ohio. On the morning of January 14, 2021, they were met
by investigators assigned to the DEA’s Columbus District Office at the Fuel Mart located at 404
North Urbana Street in South Vienna, Ohio 45369. At this location, the vehicle was staged in the
parking lot with sham narcotics placed into the center console where the actual cocaine and heroin
had previously been placed.

13. On January 14, 2021, at approximately 11:48 a.m., GRAVES initiated a series of text
messages to WASHINGTON advising him that his Expedition had broken down at the Fuel Mart
and that she needed help. Eventually WASHINGTON sent a text message saying that he was “on
my way”.

14, At approximately 12:59 p.m., investigators observed WASHINGTON depart his residence
on Republic Avenue alone in a gray Ford F-150, bearing Ohio temporary licensé plate M016901,
registered to Christopher WASHINGTON.

15. At approximately 1:44 p.m., investigators observed WASHINGTON pull into the Fuel
Mart parking lot and park north of the Expedition. WASHINGTON subsequently inspected the
interior of the Expedition and then looked under the hood in an apparent attempt to ascertain why
the Expedition wouldn’t start.

16. Because the quality of the transmitted conversation was poor and investigators were
concerned about GRAVES’ safety, investigators moved in to arrest WASHINGTON.

17. WASHINGTON invoked his rights as they pertain to the Miranda Decision and declined
to speak with investigators.

18. On January 14, 2021, at approximately 6:00 p.m., U.S. Magistrate Judge Chelsey M.
Vascura authorized a federal search warrant for WASHINGTON's residence located at 1389
Republic Avenue in Columbus, Ohio. The affidavit written in support of this search warrant was
written by Your Affiant.

19. Pursuant to the execution of this warrant, DEA special agents and task force officers seized
approximately 245.4 gross grams of suspected cocaine, a loaded Hi-Point Firearms Model CF-
380, 380 ACP semi-automatic pistol, serial number P801099, multiple scales containing a white
powder residue, and two GPS vehicle trackers of the sort utilized by drug traffickers to track
vehicles carrying drug loads. The amount of cocaine discovered inside WASHINGTON’s
residence was consistent with distribution.

20. DEA Task Force Officer Phil Miller conducted a presumptive field tes! on a sample taken
from the suspected cocaine discovered inside WASHINGTON’s residence. The sample
subsequently tested positive for the presence of cocaine.

3
Case: 2:21-mj-00022-EPD Doc #: 1 Filed: 01/15/21 Page: 5 of 5 PAGEID #: 5

CONCLUSION

RE: Based upon the information presented in this affidavit. there is probable cause to believe
that beginning on or about January 13. 2021, in the Southern District of Ohio. Christopher
WASHINGTON and Annette Lashae GRAVES, did knowingly and intentionally conspired with
others, both known and unknown, to possess with the intent to distribute 5000 grams or more of
a mixture and a substance containing cocaine, a schedule 1 controlled substance. in violation of
Title 21 846 and Title 21, U.S.C. § 841 (a)(I)(A)Gi)(ID). and conspired with others. both known
and unknown, to possess with the intent to distribute 1000 grams or more of a mixture and a
substance containing heroin, a schedule | controlled substance. in violation of Title 21 846 and
Title 21. U.S.C. § 841 (a)(I)(A)().. In addition, WASHINGTON knowingly and intentionally
possessed with intent to distribute approximately 200 grams ofa mixture and a substance
containing cocaine. in violation of Title 21 U.S.C. § 841 (a)(1).

o
PS KASEI — —_
Christopher Caddgan, Special Agent
Drug Enfgrecntery Administration

SUBSCRIBED and SWORN to before me this 15day of January, 2021.

 
